BROCK, J.
 Defendant argues that the trial court erred in the charge to the jury by casting the defendant in the role of principal in the first degree of the crime of armed robbery, and by casting co-defendant Stubbs as a principal in the second degree, and further charging the jury that it could find Stubbs guilty of armed robbery only after it had found defendant guilty of armed robbery. We do not agree with this argument. It is thoroughly established law in North Carolina that where two or more persons aid and abet each other in the commission of a crime, all being present and actively participating in its commission, then all are principals and equally guilty. State v. McNair, 272 N.C. 130, 157 S.E. 2d 660; State v. Craddock, 272 N.C. 160, 158 S.E. 2d 25; State v. Spencer, 239 N.C. 604, 80 S.E. 2d 670. The evidence disclosed that both defendants actively participated in the attack on and the robbery of Mr. and Mrs. Fleming; that defendant Stubbs grabbed Mrs. Fleming and was grabbing for the pocketbook, and that defendant Anderson had a pistol which he used to strike Mrs. Fleming in the face, forcing her to let go of the pocketbook. Upon such evidence the trial court may be guilty of technical error in not casting defendant Stubbs as a principal in the first degree. Even so, we are unable to perceive any prejudicial error toward defendant Anderson by the court’s failure to properly cast defendant Stubbs as principal in the first degree. Furthermore, “[t]here is no practical difference between principals in the first and second degrees, since all are equally guilty.” 2 Strong, N.C. Index 2d, Criminal Law, § 9, p. 492. This assignment of error is overruled.
Defendant assigns as error the failure of the court to charge the jury that they could, but were not compelled to do so, believe the testimony of witnesses. It is well established that no duty rests upon the trial court to charge the jury on the credibility of witnesses, absent a request for such instruction. This assignment of error is overruled upon authority of State v. Reddick, 222 N.C. 520, 23 S.E. 2d 909, and State v. Anderson, 208 N.C. 771, 182 S.E. 643.
Defendant next complains that the court erred in failing to charge the jury that testimony given as to the good character of the prosecuting witnesses could not be considered as substantive evidence of guilt or innocence, but only as to their credibility as witnesses. Our Supreme Court has held that character is a subordinate feature of the case, and a special request must be made of the ■court if the court is to be held for error in failing to charge the jury .as to the effect of character evidence. State v. Burell, 252 N.C. 115, *495113 S.E. 2d 16. Since defendant did not request special instruction, this assignment of error is also overruled.
In the trial we find
No error.
Campbell and MoRRis, JJ., concur.